Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 7-18 in the reply filed on March 17th, 2022 is acknowledged. Claims 1, 7 and 13 have been amended. Claims 1-6 have been withdrawn from consideration.  Claims 1-18 are pending.
Action on merits of claims 7-18 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2014/0110701, hereinafter as Noh ‘701) in view of Shintani (US 2015/0214509, hereinafter as Shin ‘509) and further in view of Lee (US 2018/0033836, hereinafter as Lee ‘836).
Regarding Claim 7, Noh ‘701 teaches an organic light-emitting diode display panel, comprising: 
a substrate (Fig. 2, (111); [0037]); 
anode electrodes (E1; [0045]) and a pixel definition layer (PDL1; [0046]) disposed on the substrate, wherein the pixel definition layer surrounds a plurality of grooves (OP; [0050]) arranged in an array (see Fig. 3C), and the anode electrodes are located in the grooves in one-to-one correspondence, wherein the grooves comprise a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves, the pixel definition layer comprises a first bank (PDL1; [0050]), a second bank (PDL22; [0050]), and a third bank (PDL3; [0050]), heights of the first bank (D1; [0050]) and the second bank (D2; [0050]) are greater than a height of the third bank (D3; [0050], the first bank is located between the first grooves and second grooves, the second bank is located between the first grooves and third grooves, and the third bank is located between the second grooves and the third grooves; 
an organic light-emitting layer comprising a first organic light-emitting layer (10; [0051]), a second organic light-emitting layer (20; [0051]), and a third organic light-emitting layer (30; [0051]), wherein thicknesses of the second organic light-emitting layer and the third organic light-emitting layer are less than a thickness of the first organic light-emitting layer (see Fig. 2), the first organic light-emitting layer is located in the first grooves, the second organic light-emitting layer is located in the second grooves, and the third organic light-emitting layer is located in the third grooves; 

a cathode electrode (E2; [0059]) covering the electron transport layer.  
Thus, Noh ‘701 is shown to teach all the features of the claim with the exception of explicitly the feature: “an electron transport layer covering the pixel definition layer”.
However, Shin ‘509 teaches an electron transport layer (Fig. 3, (26); [0030]) covering the pixel definition layer (Fig. 3, (28); [0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Noh ‘701 by having the electron transport layer covering the pixel definition layer for the purpose of providing a higher definition EL display device (see para. [0009]) as suggested by Shin ‘509.
Thus, Noh ‘701 and Shin ‘509 are shown to teach all the features of the claim with the exception of explicitly the feature: “two of the first bank, the second bank, and the third bank adjacent to opposite sides of one of the anode electrodes have different heights”.
However, Lee ‘836 teaches two of the first bank (272; [0106]), the second bank (724; [0106]), and the third bank (276; [0106]) adjacent to opposite sides of one of the anode electrodes (262; [0102]) have different heights (see Fig. 7 and para. [0106]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Noh ‘701 and Shin ‘509 by having two of the first bank, the second bank, and the third bank adjacent to opposite sides of one of the anode electrodes have different heights in order to improve the color purity, light extraction efficiency and the image quality of the device (see para. [0018]-[0019]) for preventing or minimizes an increase in 

Regarding Claim 13, Noh ‘701 teaches an organic light-emitting diode display (Fig. 1, (100); [0037]), comprising an integrated circuit and an organic light-emitting diode display panel (110; [0037]) , wherein the integrated circuit is connected to the organic light-emitting diode display panel, and the organic light-emitting diode display panel comprises: 
a substrate (Fig. 2, (111); [0037]); 
anode electrodes (E1; [0045]) and a pixel definition layer (PDL1; [0046]) disposed on the substrate, wherein the pixel definition layer surrounds a plurality of grooves (OP; [0050]) arranged in an array (see Fig. 3C), and the anode electrodes are located in the grooves in one-to-one correspondence, wherein the grooves comprise a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves, the pixel definition layer comprises a first bank (PDL1; [0050]), a second bank (PDL22; [0050]), and a third bank (PDL3; [0050]), heights of the first bank (D1; [0050]) and the second bank (D2; [0050]) are greater than a height of the third bank (D3; [0050], the first bank is located between the first grooves and second grooves, the second bank is located between the first grooves and third grooves, and the third bank is located between the second grooves and the third grooves; 
an organic light-emitting layer comprising a first organic light-emitting layer (10; [0051]), a second organic light-emitting layer (20; [0051]), and a third organic light-emitting layer (30; [0051]), wherein thicknesses of the second organic light-emitting layer and the third organic light-emitting layer are less than a thickness of the first organic light-emitting layer (see Fig. 2), the first organic light-emitting layer is located in the first grooves, the second organic 
an electron transport layer (ETL; [0057]) covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer; and 
a cathode electrode (E2; [0059]) covering the electron transport layer.  
Thus, Noh ‘701 is shown to teach all the features of the claim with the exception of explicitly the feature: “an electron transport layer covering the pixel definition layer”.
However, Shin ‘509 teaches an electron transport layer (Fig. 3, (26); [0030]) covering the pixel definition layer (Fig. 3, (28); [0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Noh ‘701 by having the electron transport layer covering the pixel definition layer for the purpose of providing a higher definition EL display device (see para. [0009]) as suggested by Shin ‘509.
Thus, Noh ‘701 and Shin ‘509 are shown to teach all the features of the claim with the exception of explicitly the feature: “two of the first bank, the second bank, and the third bank adjacent to opposite sides of one of the anode electrodes have different heights”.
However, Lee ‘836 teaches two of the first bank (272; [0106]), the second bank (724; [0106]), and the third bank (276; [0106]) adjacent to opposite sides of one of the anode electrodes (262; [0102]) have different heights (see Fig. 7 and para. [0106]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Noh ‘701 and Shin ‘509 by having two of the first bank, the second bank, and the third bank adjacent to opposite sides of one of the anode electrodes have different heights in order to improve the color purity, light extraction efficiency and the 

Regarding Claims 8 and 14, Shine ‘509 teaches the first bank and second bank (28) have a same height, and the thicknesses of the second organic light- emitting layer (25G)  and third organic light-emitting layer (25B) have a same thickness (see Fig. 3).

Regarding Claims 9 and 15, Shine ‘509 teaches the inclination angles of the first bank and the second bank (28) are equal to each other. 
Thus, Noh ‘701, Shin ‘509 and Lee ‘836 are shown to teach all the features of the claim with the exception of explicitly the feature: “larger than an inclination angle of the third bank”.  
	However, it has been held to be within the general skill of a worker in the art to select 
the inclination angles of the first bank and the second bank larger than an inclination angle of the third bank on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., A person of ordinary skills in the art is motivated to have the inclination angles of the first bank and the second bank larger than an inclination angle of the third bank when this improves a good flow with the other steps in the fabrication process and/or improves the performance of the EL display device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claims 10 and 16, Noh ‘701, Shin ‘509 and Lee ‘836 are shown to teach all the features of the claim with the exception of explicitly the features: “a surface of the substrate is hydrophilic, and surfaces of the first bank, the second bank, and the third bank are all hydrophobic”.  
However, it has been held to be within the general skill of a worker in the art to select the materials for the substrate and the banks such that the surface of the substrate is hydrophilic, and surfaces of the first bank, the second bank, and the third bank are all hydrophobic on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (also see para. [0022] of Murata (US 2008/0032039) as an evidence). A person of ordinary skills in the art is motivated to have the surface of the substrate is hydrophilic, and surfaces of the first bank, the second bank, and the third bank are all hydrophobic in order to improve the light emitting performance and the life time of an organic EL device (see para. [0022] of Murata).

Regarding Claims 11 and 17, Shin ‘509 teaches the first bank comprises a first main bank and a first sub-bank located on the first main bank, the second bank comprises a second main bank and a second sub-bank located on the second main bank, and the first main bank, the second main bank, and the third bank have a same height (see Fig. 3).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the first main bank, the second main bank, and the third bank have a same height on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claims 12 and 18, Shin ‘509 teaches the first sub-bank and the second sub-bank have a same height (see Fig. 3).
Furthermore, it has been held to be within the general skill of a worker in the art to have the first sub-bank and the second sub-bank have a same height on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 7-18, filed on March 17th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829